DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (IDS reference, “Detection Method of the Second-Order SQL Injection in Web Applications”, Prooceedings of the Third ntemational Workshop on Structured Object-Oriented Formal Language and Method; Springer-Verlag New York, Inc., tew York, NY, USA; pages 154-165; February 21,2014 (12 pages)) in view of Johns (Pub. No.: US 2020/0195686).
Regarding claim 1: Yan discloses A method, comprising:
Yan - [4.1, Page 158]: the source code of application is scanned and SQL statements (including select, insert, update, delete) along with the operated fields (the column name in the SQL statement) are extracted using regular expressions to match. Secondly, the data item for each field extracted before is built. According to Definition 2, Y is the extracted column name. Then the static backward slicing technology [16] is introduced to track the value concatenated to field Y in the SQL statement);
determining that a first source statement in the code writes, using the first source variable, the first source value to a column in a table (Yan - [4.1, Page 158]: If a function related to user input is contained in the slice and it affects the value of the variable concatenated to a specific column in the computed SQL statement, the value of data item can be determined from user input (θ.p = input) and the parameter name in the function is assigned to y. also see [2, Page 156]);
obtaining, for a first sink statement in the code, a first set of influenced variables influenced by the first source variable (Yan - [2, Page 156]: String sql1 = ‘‘insert into user(username, password) values(‘‘‘+name+’’‘,’’’+pwd+’’‘)’’; The application properly escapes the single quote in the input before storing, which causes the single quote to be treated as string literal rather than string terminator. By using escaping, it will be stored as ‘‘admin’--’’ in the database but not cause string termination issues when building the statement);
determining that the first sink statement reads the first source value into a first sink variable comprising an identifier of the column (Yan - [4.1, Page 160]: As to the statement sql3 which contains data items d3 and d4, the operating field d4.Y = user:username. Since the function executeQuery(sql2) in the slice is related to database, executes ‘‘select’’ statement and affects the value concatenated to d4.Y, the value of data item d4 is from database and the retrieved column name of the table is record, namely d4.y = user:username);
reporting a first defect at the first sink statement (Yan - [4.2, Page 161]: the vulnerable data item pair <d1, d2> is transformed into the corresponding test sequence <r1, r2>).
However Yan doesn’t explicitly teach, but Johns discloses: generating a modified first set of influenced variables by adding the first sink variable to the first set of influenced variables (Johns - [0038]: the column names for the taint values (“taintName” and “taintCity”) are inserted into the parse tree as child nodes of the same ancestor).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan with Johns so that the tainted column name(s) are added to the parsing tree. The modification would have allowed the system to obtain a set of tainted variables for enhancing security. 
Regarding claim 2: Yan as modified discloses further comprising:
obtaining, for a second sink statement in the code, a second sink variable influenced by the first sink variable, wherein the second sink variable reads the first source value;
adding the second sink variable to the modified first set of influenced variables; and
reporting a second defect at the second sink statement (rejected for reasons similar as claim 1 as the static analysis process is reiterated, see Yan - Fig. 2).

Regarding claims 8-9: Claims are directed to system claims and do not teach or further define over the limitations recited in claims 1-2. Therefore, claims 8-9 are also rejected for similar reasons set forth in claims 1-2. 

Regarding claims 15-16: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1-2. Therefore, claims 15-16 are also rejected for similar reasons set forth in claims 1-2. 

Claims 7 an d14 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (IDS reference, “Detection Method of the Second-Order SQL Injection in Web Applications”, Prooceedings of the Third ntemational Workshop on Structured Object-Oriented Formal Language and Method; Springer-Verlag New York, Inc., tew York, NY, USA; pages 154-165; February 21,2014 (12 pages)) in view of Johns (Pub. No.: US 2020/0195686) and Patil (Pub. No.: US 2020/0043098).
Regarding claims 7 and 14: Yan as modified discloses further comprising:
obtaining, for a second sink statement in the code, a second sink variable influenced by the first sink variable, wherein the second sink variable reads the first source value;
adding the second sink variable to the modified first set of influenced variables (see rejection in claim 1);
However, Yan as modified doesn’t explicitly teach but Patil discloses:
determining that the first source value is modified by a modifier function prior to the second sink variable accessing the first source value (Patil - [0038]: data is sanitized for modelling, training and deploying the surrender propensity estimator. In one embodiment, data sets collected from different sources 360A-360N are provided to the block 370. In that, all the data fields or relevant data fields are checked); and
in response to determining that the first source value is modified by the modifier function prior to the second sink variable accessing the first source value, reporting that a defect at the second sink statement was prevented (Patil - [0038]: The sanitized data set is provided to the block 380A-380K).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yan and Johns with Patil so that retrieved data is sanitized before provide to a target. The modification would have allowed the system to prevent threat and improve security. 

Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/MENG LI/
Primary Examiner, Art Unit 2437